PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/200,149
Filing Date: 1 Jul 2016
Appellant(s): Lents et al.



__________________
Stephen A. Burch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 8, filed 12 March 2019, of copending Application No. 15/200,128 (Dated 9 March 2020) in view of Anghel (U.S. Pre-grant Publication 2014/0245748), hereinafter Anghel, Gulen (U.S. Pre-grant Publication 2014/0331686), hereinafter Gulen, and Webster (U.S. Pre-grant Publication 2014/0145008), hereinafter Webster.
 
Regarding Claim  1, Application 15/200,128 claims 
A gas turbine engine (Claim 1, Line 1) comprising: 
a core (Claim 1, Lines 2-6 – the core is the same as the individually claimed components of the compressor and turbine sections) including a compressor section (Claim 1, Line 2) having a first compressor and a second compressor (Claim 1, Lines 2-3), 
a turbine section (Claim 1, Line 5) having a first turbine and a second turbine (Claim 1, Lines 5-6), and 
the first compressor is connected to the first turbine via a first shaft (Claim 1, Lines 8-9); 
the second compressor is connected to the second turbine via a second shaft (Claim 1, Lines 10-11); 
Claim 1, Lines 12-14 – the motor and electric motor are equivalent); 
wherein the gas turbine engine includes a takeoff mode of operation, a top of climb mode of operation, and at least one additional mode of operation (Claim 1, Lines 16-18 – the maximum cruise mode is the same as at least one additional mode of operation);
wherein the at least one additional mode of operation includes a cruise mode of operation (Claim 1, Lines 16-18 – the maximum cruise mode is the same as at least one additional mode of operation), and wherein the maximum turbine inlet temperature corresponds to a maximum thrust output of the core (Claim 1, Lines 14-15).
Application 15/200,128 does not claim a primary flowpath fluidly connecting the compressor section and the turbine section;
a controller configured to control the mode of operation of the gas turbine engine;
a geometry of the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at maximum temperature for the top of climb mode of operation while said engine is in said cruise mode of operation and the maximum thrust output of the core is less than a thrust requirement in at least one of the takeoff mode of operations and the top of climb mode of operations.
However, Anghel teaches a primary flowpath fluidly connecting the compressor section and the turbine section (Figure 1 – the fluid flowpath from the compressor section, element 104, to the turbine section, element 108, is shown by the arrows from the compressor, element 124, to the turbines);
Paragraph 0003 – it is well known in the art to configure/size the gas turbine engine to operate with peak efficiency during cruise; further the engine is sub-optimal/undersized for operating modes other than cruise, which includes takeoff); and 
a controller (Paragraph 0027, Lines 1-5 and 23-25 – the engine control is a controller) configured to control the mode of operation of the gas turbine engine (Paragraph 0027, Lines 1-5 and 23-25 – the engine controller controls the operation mode of the engine),
and the maximum thrust output of the core is less than a thrust requirement in at least one of the takeoff mode of operations and the top of climb mode of operations (Paragraph 0003, Paragraph 0021, Lines 24-25 and Paragraph 0029, Lines 1-3 – it is well known in the art to configure/size the gas turbine engine to operate with peak efficiency during cruise; further the engine is sub-optimal, which is described as the engine is not delivering the commanded/required thrust, for operating modes other than cruise, which includes takeoff and climb; therefore since the engine requires mechanical input/torque from the motor/generator in times of sub-optimal operation, i.e. takeoff and top of climb, in order to meet the required thrust the maximum thrust of the engine and thus the core engine is less than the commanded thrust).
Anghel further teaches wherein the at least one additional mode of operation includes a cruise mode of operation (Paragraph 0003 – cruise mode of operation is another mode of operation) and the gas turbine is physically sized to have maximum efficiency in said cruise Paragraph 0003 – the engine is configured/physically sized to be most efficient at during cruise).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Application 15/200,128 to include the gas turbine engine having a primary flowpath fluidly connecting the compressor section and the turbine and the maximum thrust output of the core is less than a thrust requirement in at least one of the takeoff mode of operations and the top of climb mode of operations section, and a controller configured to control the mode of operation of the gas turbine engine, as suggested and taught by Anghel, in order to operate the engine with peak efficiency during cruise (Paragraph 0013, Lines 19-22) thereby reducing fuel consumption.
Claim 1 in view of Anghel does not explicitly teach where the engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum during cruise.
However, Gulen teaches that it is well known within the art that a gas turbine, which inherently operates under principles of the Brayton cycle, has an important parameter that controls efficiency is the turbine inlet temperature (Paragraph 0005, Lines 2-11) where the higher the inlet temperature the more efficient the engine.
Therefore it would have been obvious to one of ordinary skill in the art to operate the gas turbine engine of Claim 1 in view of Anghel at peak efficiency, meaning at maximum temperature for the turbine by operating the engine at maximum turbine inlet temperature of said second turbine.
Claim 1 in view of Anghel and Gulen do not teach the maximum temperature at the inlet being the maximum temperature for the top of climb mode of operations.
However, Webster teaches that it is well known in the art that top of climb and cruise, while being different modes, may operate and be referred to as the same thing (Paragraph 0032, Lines 15-16 – cruise occurs at the top of climb and is shown to be the same, therefore if the engine is operating at maximum efficiency during cruise, as taught by Anghel, which would be at maximum turbine inlet temperature, as taught by Gulen, then the engine would operate at the maximum temperature for top of climb during cruise to have the desired maximum efficiency).

Regarding Claim 9, Application 15/200,128 in view of Anghel, Gulen and Webster teach the limitations of Claim 1 as discussed above. Application 15/200,128 further claims further comprising a fan section forward of the first compressor (Claim 5, Line 2), the fan section including a fan connected to the first shaft via a geared architecture (Claim 5, Lines 2-4).

Regarding Claim 10, Application 15/200,128 in view of Anghel, Gulen and Webster teach the limitations of Claim 1 as discussed above. Application 15/200,128 further claims wherein the at least one additional mode of operation includes a cruise mode of operation (Claim 1, Lines 16-18 – additional mode of operation is defined as a cruise mode of operation) and a geometry of the gas turbine engine is physically sized (Claim 7, Lines 1-2) such that a turbine inlet temperature of the second turbine is at a maximum (Claim 7, Lines 2-4) while said engine is in said cruise mode of operation (Claim 7, Lines 4-5).

Regarding Claim 11, Application 15/200,128 in view of Anghel, Gulen and Webster teach the limitations of Claim 1 as discussed above. Application 15/200,128 further claims wherein Claim 1, Lines 16-18 – additional mode of operation is defined as a cruise mode of operation) and a flow rate through the gas turbine engine (Claim 8, Lines 1-2) is configured to be controlled by a controller (Claim 8, Lines 2-3) such that a turbine inlet temperature of the second turbine is at a maximum (Claim 8, Lines 3-4) while said engine is in said cruise mode of operation (Claim 8, Lines 4-5).

This is a provisional nonstatutory double patenting rejection.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Anghel (U.S. Pre-grant Publication 2014/0245748), hereinafter Anghel, in view of Gulen (U.S. Pre-grant Publication 2014/0331686), hereinafter Gulen, and McCombs (U.S. Patent No. 4,517,796), hereinafter McCombs.

Regarding Independent Claim 1, Anghel discloses a gas turbine engine (Figure 1) comprising: 
a core (Elements 104, 106, 108, 124, 126, 128 and 132) including a compressor section (Element 104) having a first compressor (Element 124) and a second compressor (Paragraph 0016, Lines 1-2 – the compressor section may have multiple compressors and therefore may have a second compressor), a turbine section (Element 108) having a first turbine (Element 128) and a second turbine (Element 132), and a primary flowpath fluidly connecting the compressor section and the turbine section (Figure 1 – the fluid flowpath from the compressor section, element 104, to the turbine section, element 108, is shown by the arrows from the compressor, element 124, to the turbines); 
the first compressor is connected to the first turbine via a first shaft (Paragraph 0017, Lines 8-13 – the first turbine, element 128, drives the first compressor, element 124, by the first shaft, element 134, therefore they are connected by the shaft); 
a motor (Element 211 – Paragraph 0021, Lines 1-5 – the motor/generator acts as a motor) connected to the first shaft (Paragraph 0021, Lines 1-5 – the motor, element 211, is connected to the first shaft, element 134) such that rotational energy generated by the motor is translated to the first shaft (Paragraph 0021, Lines 1-5 and 24-25 – the motor, element 211, provides torque or rotational energy to the first shaft, element 134); 
wherein the gas turbine engine includes a takeoff mode of operation, a top of climb mode of operation, and at least one additional mode of operation (Paragraph 0003 – the gas turbine engine has multiple modes of operation including cruise, takeoff, descent and transient operations which would include top of climb which is a transient between takeoff and cruise), and wherein the gas turbine engine is undersized relative to a thrust requirement in at least one of the takeoff mode of operation and the top of climb mode of operation (Paragraph 0003 and Paragraph 0029, Lines 1-3 – it is well known in the art to configure/size the gas turbine engine to operate with peak efficiency during cruise; further the engine is sub-optimal/undersized, where it is not delivering the commanded/required thrust, for operating modes other than cruise, which includes takeoff and climb; therefore the engine is undersized relative to a thrust requirement for at least takeoff); 
Paragraph 0027, Lines 1-5 and 23-25 – the engine control is a controller) configured to control the mode of operation of the gas turbine engine (Paragraph 0027, Lines 1-5 and 23-25 – the engine controller controls the operation mode of the engine); and 
wherein the at least one additional mode of operation includes a cruise mode of operation (Paragraph 0003 – the at least one additional mode of operation includes cruise mode), and the maximum thrust output of the core is less than a thrust requirement in at least one of the takeoff mode of operations and the top of climb mode of operations (Paragraph 0003, Paragraph 0021, Lines 24-25 and Paragraph 0029, Lines 1-3 – it is well known in the art to configure/size the gas turbine engine to operate with peak efficiency during cruise; further the engine is sub-optimal, which is described as the engine is not delivering the commanded/required thrust, for operating modes other than cruise, which includes takeoff and climb; therefore since the engine requires mechanical input/torque from the motor/generator in times of sub-optimal operation, i.e. takeoff and top of climb, in order to meet the required thrust the maximum thrust of the engine and thus the core engine is less than the commanded thrust).
Anghel does not explicitly disclose the second compressor is connected to the second turbine via a second shaft, and a geometry of the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum temperature for the top of climb mode of operations while said engine is in said cruise mode of operation, and wherein the maximum turbine inlet temperature corresponds to a maximum thrust output of the core.
However, Anghel teaches that the turbines rotate equipment in the engine via the shafts (Paragraph 0017, Lines 8-13) and that the compressor section may include multiple compressors (Paragraph 0016, Lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second compressor connected to the second turbine by a second shaft in order to rotate the second compressor to raise the pressure of the air provided to the combustor section.
Anghel further teaches the geometry of the gas turbine is physically sized to have maximum efficiency in said cruise mode of operations (Paragraph 0003 – the engine is configured/physically sized and therefore has a geometry that is sized to be most efficient at during cruise, therefore the engine includes a cruise mode) and when the engine is operating sub-optimally, which would occur during climb and top of climb modes (Paragraph 0003 and Paragraph 0029, Lines 1-3 – the thrust being provided by the engine is less that the required when the engine is operating sub-optimally, which would occur during take-off and climb, therefore the engine would be operating at maximum thrust for the modes which is still less than required thrust).
Anghel does not explicitly teach the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum temperature for the top of climb mode of operations while said engine is in said cruise mode of operation.
However, Gulen teaches that it is well known within the art that a gas turbine, which inherently operates under principles of the Brayton cycle, has an important parameter that Paragraph 0005, Lines 2-11) where the higher the inlet temperature the more efficient the engine.
Therefore it would have been obvious to one of ordinary skill in the art to operate the gas turbine engine of Anghel at peak efficiency, as already disclosed by Anghel, by operating the engine at maximum turbine inlet temperature of said second turbine.
Anghel in view of Gulen do not explicitly teach the maximum inlet temperature is a maximum temperature for the top of climb mode of operations while said engine is in said cruise mode of operation and wherein the maximum turbine inlet temperature corresponds to a maximum thrust output of the core.
However, McCombs teaches that maximum thrust is provided by a gas turbine engine when the turbine inlet temperature is at the maximum allowable limit (Column 3, Lines 48-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sized the engine to operate at maximum efficiency during cruise, as taught by Anghel, where the turbine inlet temperature is at a maximum, as taught by Gulen, and that maximum being the maximum inlet temperature for the turbine being the maximum inlet temperature of the top of climb mode of operation, since Anghel taught that when operating sub-optimally, which would be modes other than cruise, which would include top of climb, (Anghel - Paragraph 0003) the engine is providing the maximum thrust possible but does not meet the requirement (Anghel – Paragraph 0029, Lines 1-3) and it is well known that when providing maximum thrust, as when the engine is operating sub-optimally, i.e. top of climb, the turbine engine inlet temperature would be at a maximum.  In other words the maximum inlet temperature being provided during cruise for maximum 

Regarding Claim 2, Anghel in view of Gulen and McCombs teaches the invention as claimed and discussed above. Anghel further discloses wherein the at least one additional mode of operation includes a descent mode of operation (Paragraph 0003 – the mode of operations include a descent mode of operation).

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anghel in view of Gulen and McCombs as applied to claim 2 above, and further in view of Krug (U.S. Pre-grant Publication 2015/0151847), hereinafter Krug.

Regarding Claim 3, Anghel in view of Gulen and McCombs teaches the invention as claimed and discussed above. 
Anghel in view of Gulen and McCombs do not teach wherein an air pressure from at least one compressor bleed is replaced by air pressure from an electric compressor during the descent mode of operation.
However, Krug teaches wherein an air pressure (Paragraph 0072, Lines 1-4 and 7-11 – the bleed air from the engine compressors is an air pressure; the compressed air provided by the electric compressors is an air pressure) from at least one compressor bleed is replaced by air pressure from an electric compressor (Paragraph 0072, Lines 1-4 and 7-11 – the compressed air from the electric compressors is provided in place of the air bled from the main engine compressors) during the descent mode of operation (Paragraph 0036, Lines 1-11 and Paragraph 0072, Lines 1-4 and 7-11 – the second power generation systems, which would include the electric compressors for the compressed air system, operate during normal modes of operation which include descent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Anghel in view of Gulen and McCombs to include an air pressure from at least one compressor bleed being replaced by air pressure from an electric compressor during the descent mode of operation, as suggested and taught by Krug, in order to reduce the energy extracted from the engine which results in higher engine efficiency and lower specific fuel consumption and in turn emissions (Krug – Paragraph 0093, Lines 20-25).

Regarding Claim 4, Anghel in view of Gulen, McCombs and Krug teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein the electric compressor is electrically coupled to an energy storage system, and wherein the energy storage system stores energy generated by said motor during the at least one additional mode of operation.
However, Krug teaches wherein the electric compressor is electrically coupled to an energy storage system (Figure 10 – Paragraph 0025, Lines 19-25 and Paragraph 0073, Lines 6-8 – the electric compressors, elements 730a-d, are electrically connected to the non-propulsive utility power which include energy storage units), and wherein the energy storage system Figure 10 - Paragraph 0025, Lines 19-25, Paragraph 0036, Lines 1-11 and Paragraph 0073, Lines 14-17 – the generators, elements 770a and 770b, may also start the engine and therefore are also motors; the generators are connected in the power distribution system or Figure 10 to the energy storage units that are a part of the NPUP and the generators operate as generators during flight, which includes the at least one additional mode of operations, i.e. descent; the energy storage unit may store electrical energy which may be generated by the generator).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the electric compressor being electrically coupled to an energy storage system, and wherein the energy storage system stores energy generated by said motor during the at least one additional mode of operation, as suggested and taught by Krug, into the device of Anghel in view of Gulen, McCombs and Krug for the same reasons as discussed above for Claim 3.

Regarding Claim 6, Anghel in view of Gulen and McCombs teaches the invention as claimed and discussed above. Anghel further teaches wherein the motor is configured as a motor during the descent mode of operation (Paragraph 0013, Lines 19-22, Paragraph 0019, Lines 1-6 and Paragraph 0030 – the engine is operating sub-optimally during descent and when the engine is operating sub-optimally the motor, element 211, provides torque to the shaft and therefore acts as a motor).
Anghel in view of Gulen and McCombs do not teach wherein an energy storage device provides operational power to the motor during the descent mode of operation.
However, Krug teaches wherein an energy storage device (Paragraph 0025, Lines 19-25 – the energy storage device is a part of the NPUP) provides operational power (Paragraph 0025, Lines 19-25 – the energy storage may be used when needed) during the descent mode of operation (Paragraph 0036, Lines 1-11 – the storage unit as a part of the NPUP may be used during normal operation which includes descent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Anghel in view of Gulen and McCombs to include an energy storage device provides operational power to the motor, of Anghel, during the descent mode of operation, as suggested and taught by Krug, in order to reduce the energy extracted from the engine which results in higher engine efficiency and lower specific fuel consumption and in turn emissions (Krug – Paragraph 0093, Lines 20-25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anghel in view of Gulen, McCombs and Krug as applied to claim 6 above, and further in view of Hoffjann (U.S. Pre-grant Publication 2009/0293494), hereinafter Hoffjann.

Regarding Claim 7, Anghel in view of Gulen, McCombs and Krug teach the invention as claimed and discussed above. Anghel teaches the controller that is configured to cause the motor to generate an amount of power (Paragraph 0021, Lines 24-25, Paragraph 0027, Lines 1-5 and 23-25 – the engine control causes the motor to generate torque/power) during descent mode of operation (Paragraph 003, Paragraph 0013, Lines 19-22 and Paragraph 0030 – the motor is operated as a motor during descent mode of operations and therefore would provide the power during descent mode of operations).
Anghel in view of Gulen, McCombs and Krug do not explicitly teach wherein the controller is configured to cause the motor to generate an amount of power equal to an amount of power required to overcome the engine drag.
However, the limitations are considered Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As the structural limitations of the controller and the motor are taught in the prior art with the controller controlling the motor to provide power during descent the manner in which the structure is being used is not considered inventive. 
Furthermore, even if consideration of the intended use limitations was given, Hoffjann teaches a motor (Paragraph 0021, Lines 17-20 – an electric motor is provided) providing power to the engine that is approximately equal to an amount of power required to overcome drag (Paragraph 0021, Lines 17-20 – the electric motor is the only driving force driving the shaft and providing propulsion therefore the motor must provide power to overcome drag of the aircraft would not maintain flight).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Anghel in view of Gulen, McCombs and Krug to have the motor provide an amount of power approximately equal to the amount to overcome drag, as suggested and taught by Hoffjann, in order to tailor Hoffjann – Paragraph 0021, Lines 21-23).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anghel in view of Gulen and McCombs as applied to claim 2 above, and further in view of Hoffjann.

Regarding Claim 8, Anghel in view of Gulen and McCombs teaches the invention as claimed and discussed above. 
Anghel in view of Gulen and McCombs do not explicitly teach wherein the controller is configured to prevent the core from operating during the descent mode of operation.
However, Hoffjann teaches wherein the core is prevented from operating during descent mode of operation (Paragraph 0021, Lines 17-20 – the electric motor is exclusively providing the power for propulsion therefore the core is not operating during descent). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Anghel in view of Gulen and McCombs to have wherein the controller of Anghel configured to prevent the core from operating during the descent mode of operation, as suggested and taught by Hoffjann, in order to tailor drive energy to specific flight phases so that the fuel consumption and thus pollutant discharge may be reduce (Hoffjann – Paragraph 0021, Lines 21-23).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anghel in view of Gulen and McCombs as applied to claim 2 above, and further in view of Fukuda (U.S. Pre-grant Publication 2009/0113896), hereinafter Fukuda.

Regarding Claim 11, Anghel in view of Gulen and McCombs teaches the invention as claimed and discussed above. Anghel further teaches wherein the at least one additional mode of operation includes a cruise mode of operation (Paragraph 0003 – cruise mode of operation is another mode of operation); a flow rate through the gas turbine engine (Figure 1 – the flow through the engine denoted by the arrows has a flow rate) and the gas turbine is configured/physically sized to have maximum efficiency in said cruise mode of operations (Paragraph 0003 – the engine is configured/physically sized to be most efficient at during cruise).
Anghel in view of Gulen and McCombs do not explicitly teach wherein a flow rate through the gas turbine engine is configured to be controlled by a controller such that the turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations.
However, Gulen teaches that it is well known within the art that a gas turbine, which inherently operates under principles of the Brayton cycle, has an important parameter that controls efficiency is the turbine inlet temperature (Paragraph 0005, Lines 2-11) where the higher the inlet temperature the more efficient the engine.
Therefore it would have been obvious to one of ordinary skill in the art to size the engine to have a turbine inlet temperature of the second turbine at a maximum during max cruise mode of operations as it was already well known in the art to design/size the engine to have maximum efficiency during max cruise mode of operations.
Anghel in view of Gulen and McCombs do not explicitly teach a flow rate through the gas turbine engine is configured to be controlled by a controller such that the turbine inlet 
However, Fukuda teaches a gas turbine engine (Paragraph 0003) with a flow rate (Paragraph 0019, Lines 9-13 – the flow rate of the air extracted from the compressor is the flow rate of the gas turbine engine) is configured to be controlled by a controller (Paragraph 0019, Lines 9-13 and Paragraph 0051, Lines 13-18 – the ECU/controller, element 5, controls the flow rate of the air by controlling the valves) such that the turbine inlet temperature of the turbine is at a maximum (Paragraph 0051, Lines 13-18 and Paragraph 0081, Lines 1-5 - the controller controls the flow rates to operate the engine with the inlet temperature at a maximum temperature).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Anghel in view of Gulen and McCombs by having the controller control a flow rate through the gas turbine engine such that the turbine inlet temperature of the turbine is at a maximum, as suggested and taught by Fukuda, at a maximum cruise operation, in order to maintain the inlet temperature of the gas at the inlet of the turbine at a value near the maximum temperature while avoiding power surges in the compressor (Fukuda – Paragraph 0019, Lines 14-18) thereby preventing damage.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Moniz (U.S. Patent No. 7,997,085), hereinafter Moniz, in view of Anghel, Gulen and McCombs.

Regarding Independent Claim 1, Moniz discloses a gas turbine engine (Figures 1 and 2) comprising: 
a core (Elements 22, 14, 16, 18 and 20) including a compressor section (Elements 14 and 22) having a first compressor (Element 22) and a second compressor (Element 14), a turbine section (Elements 18 and 20) having a first turbine (Element 20) and a second turbine (Element 18), and a primary flowpath fluidly connecting the compressor section and the turbine section (Figure 1 – a path can be seen through the core passes through all the components of the core and the flow would pass through this path); 
the first compressor is connected to the first turbine via a first shaft (Column 2, Lines 6-8 – the first compressor, element 22, and the first turbine, element 20, are connected by a first shaft, element 31); 
the second compressor is connected to the second turbine via a second shaft (Column 2, Lines 8-9 – the second compressor, element 14, and the second turbine, element 18, are connected by the second shaft, element 32);
an motor (Element 120) connected to the first shaft (Figure 2 – the electric motor, element 120, is connected to the first shaft, element 31) such that rotational energy generated by the motor is translated to the first shaft (Column 2, Lines 26-32 and Line 41 – the motor, element 120, may drive the low pressure turbine, element 20, and therefore would drive the first shaft).
Moniz does not explicitly disclose wherein the gas turbine engine includes a takeoff mode of operation, a top of climb mode of operation, and at least one additional mode of 
a controller configured to control the mode of operation of the gas turbine engine; and
wherein the at least one additional mode of operation includes a cruise mode of operation and a geometry of the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum temperature for the top of climb mode of operations while said engine is in said cruise mode of operation.
However, it is well known within the art aircraft gas turbine engines to operate the engine with takeoff, top of climb and at least one additional mode of operation, wherein the at least one additional mode includes a cruise mode as evidenced by Anghel (Paragraph 0003 – the gas turbine engine has multiple modes of operation including cruise, takeoff, descent and transient operations which would include top of climb which is a transient between takeoff and cruise). 
Therefore it would have been obvious to one of ordinary skill in the art to operate the gas turbine engine in a number of modes that include at least takeoff, top of climb and at least one additional mode of operation that includes a cruise mode.
a controller (Paragraph 0027, Lines 1-5 and 23-25 – the engine control is a controller) configured to control the mode of operation of the at least one gas turbine engine (Paragraph 0027, Lines 1-5 and 23-25 – the engine controller controls the operation mode of the engine) and the maximum thrust output of the core is less than a thrust requirement in at least one of the takeoff mode of operations and the top of climb mode of operations (Paragraph 0003, Paragraph 0021, Lines 24-25 and Paragraph 0029, Lines 1-3 – it is well known in the art to configure/size the gas turbine engine to operate with peak efficiency during cruise; further the engine is sub-optimal, which is described as the engine is not delivering the commanded/required thrust, for operating modes other than cruise, which includes takeoff and climb; therefore since the engine requires mechanical input/torque from the motor/generator in times of sub-optimal operation, i.e. takeoff and top of climb, in order to meet the required thrust the maximum thrust of the engine and thus the core engine is less than the commanded thrust).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moniz in view of Anghel to include a controller configured to control the mode of operation of the at least one gas turbine engine and the maximum thrust output of the core is less than a thrust requirement in at least one of the takeoff mode of operations and the top of climb mode of operations, as suggested and taught by Anghel, in order to operate the engine with peak efficiency during cruise (Paragraph 0013, Lines 19-22) thereby reducing fuel consumption.
Anghel further teaches the geometry of the gas turbine is physically sized to have maximum efficiency in said cruise mode of operations (Paragraph 0003 – the engine is configured/physically sized and therefore has a geometry that is sized to be most efficient at during cruise) and when the engine is operating sub-optimally, which would occur during climb and top of climb modes (Paragraph 0003 and Paragraph 0029, Lines 1-3 – the thrust being provided by the engine is less that the required when the engine is operating sub-optimally, which would occur during take-off and climb, therefore the engine would be operating at maximum thrust for the modes which is still less than required thrust
Moniz in view of Anghel do not explicitly teach the gas turbine engine is physically sized such that a turbine inlet temperature of the second turbine is at a maximum temperature for the top of climb mode of operations while said engine is in said cruise mode of operation and wherein the maximum turbine inlet temperature corresponds to a maximum thrust output of the core.
However, Gulen teaches that it is well known within the art that a gas turbine, which inherently operates under principles of the Brayton cycle, has an important parameter that controls efficiency is the turbine inlet temperature (Paragraph 0005, Lines 2-11) where the higher the inlet temperature the more efficient the engine.
Therefore it would have been obvious to one of ordinary skill in the art to operate the gas turbine engine of Moniz in view of Anghel at peak efficiency by operating the engine at maximum turbine inlet temperature of said second turbine.
Moniz in view of Anghel and Gulen do not explicitly teach the maximum inlet temperature is a maximum temperature for the top of climb mode of operations while said engine is in said cruise mode of operation.
However, McCombs teaches that maximum thrust is provided by a gas turbine engine when the turbine inlet temperature is at the maximum allowable limit (Column 3, Lines 48-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sized the engine to operate at maximum efficiency during cruise, as taught by Anghel, where the turbine inlet temperature is at a maximum, as taught by Gulen, and that maximum being the maximum inlet temperature for the turbine being the maximum inlet temperature of the top of climb mode of operation, since Anghel - Paragraph 0003) the engine is providing the maximum thrust possible but does not meet the requirement (Anghel – Paragraph 0029, Lines 1-3) and it is well known that when providing maximum thrust, as when the engine is operating sub-optimally, i.e. top of climb, the turbine engine inlet temperature would be at a maximum.  In other words the maximum inlet temperature being provided during cruise for maximum efficiency is the same as the top of climb mode of operations since the engine is providing as much thrust as possible during top of climb and therefore at maximum turbine inlet temperature. Further, the teachings of McCombs would further mean that the maximum turbine inlet temperature would correspond to a maximum thrust output of the core.  One of ordinary skill in the art would operate a gas turbine as discussed above to reach the desired peak efficiency as already disclosed by Anghel.

Regarding Claim 2, Moniz in view of Anghel, Gulen and McCombs teach the invention as claimed and discussed above. Moniz in view of and Anghel do not explicitly teach wherein the at least one additional mode of operation includes a descent mode of operation.
However, it is well known in the art of aircraft gas turbine engines to operate the engine with multiple modes of operation which includes descent as evidenced by Anghel (Paragraph 0003 – the gas turbine engine has multiple modes of operation including descent).
Therefore it would have been obvious to one of ordinary skill in the art to operate the gas turbine engine in a number of modes that include a descend mode of operation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of Anghel, Gulen and McCombs as applied to claim 2 above, and further in view of Michalko (U.S. Pre-grant Publication 2006/0174629), hereinafter Michalko, and Kupratis (U.S. Pre-grant Publication 2013/0192200), hereinafter Kupratis.

Regarding Claim 5, Moniz in view of Anghel, Gulen and McCombs teach the invention as claimed and discussed above. Moniz further teaches a fan (Figures 1 and 2, Element 12 – the fan is in the front of the engine) connected to the first shaft (Column 2, Lines 6-8 – the fan is connected to the first shaft, element 31).
Moniz in view of Anghel, Gulen and McCombs do not teach the controller being configured to control said engine such that a fan windmills during said descent mode of operation, wherein the fan is interconnected with the first shaft via a gear system such that rotation of the fan is translated to the first shaft.
However, Michalko teaches a controller being configured to control said engine (Figure 1 – Paragraph 0013 – the engine control, element 120, is connected to and controls the engine) such that a fan windmills during said descent mode of operation (Paragraph 0029, Lines 1-5 – the fan windmills during descent) wherein rotation of the fan is translated to the shaft (Paragraph 0029, Lines 1-5 – the fan drives the turbine which would occur through the shaft).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moniz in view of Anghel, Gulen and McCombs to include the controller being configured to control said engine such that a fan windmills during said descent mode of operation, wherein rotation of the fan is Michalko - Paragraph 0007, Lines 21-26) thereby reducing fuel consumption.
Moniz in view of Anghel, Gulen, McCombs and Michalko do not explicitly teach wherein the fan is interconnected with the first shaft via a gear system.
However, Kupratis teaches a gas turbine engine (Figure 2, Element 20) with a fan (Element 42) connected to a shaft via a gear system (Figure 1 – the fan, element 42, is connected to the shaft, 40, by the gear system, Elements 62, 64 and 66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moniz in view of Anghel, Gulen, McCombs and Michalko to have the fan connected to the first shaft via a gear system, as suggested and taught by Kupratis, in order to have the fan and turbine rotate at different speeds to increase the overall propulsive efficiency of the engine (Kupratis – Paragraph 0004, Lines 1-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of Anghel, Gulen and McCombs as applied to claim 1 above, and further in view of Kupratis.

Regarding Claim 9, Moniz in view of Anghel, Gulen and McCombs teach the invention as claimed and discussed above. Moniz further discloses a fan section (Figure 1 – the section of the engine to the left, in the figure, of the first compressor, element 22) forward of the first compressor (Figure 1 – the fan section is to the left/forward of the first compressor, element 22), the fan section including a fan (Figures 1 and 2, Element 12 – the fan is in the front of the engine) connected to the first shaft (Column 2, Lines 6-8 – the fan is connected to the first shaft, element 31).
Moniz in view of Anghel, Gulen and McCombs do not explicitly teach the fan connected to the first shaft via a geared architecture.
However, Kupratis teaches a gas turbine engine (Figure 2, Element 20) with a fan (Element 42) connected to a shaft via a geared architecture (Figure 1 – the fan, element 42, is connected to the shaft, 40, by the geared architecture, Elements 62, 64 and 66).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moniz in view of Anghel, Gulen and McCombs to have the fan connected to the first shaft via a geared architecture, as suggested and taught by Kupratis, in order to have the fan and turbine rotate at different speeds to increase the overall propulsive efficiency of the engine (Kupratis – Paragraph 0004, Lines 1-5).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anghel in view of Gulen and Fukuda McCombs.

Regarding Independent Claim 20, Anghel discloses a gas turbine engine (Figure 1) comprising: 
a core (Elements 104, 106, 108, 124, 126, 128 and 132) including a compressor section (Element 104) having a first compressor (Element 124) and a second compressor (Paragraph 0016, Lines 1-2 – the compressor section may have multiple compressors and therefore may have a second compressor), a turbine section (Element 108) having a first turbine (Element 128) and a second turbine (Element 132), and a primary flowpath fluidly connecting the compressor section and the turbine section (Figure 1 – the fluid flowpath from the compressor section, element 104, to the turbine section, element 108, is shown by the arrows from the compressor, element 124, to the turbines); 
the first compressor is connected to the first turbine via a first shaft (Paragraph 0017, Lines 8-13 – the first turbine, element 128, drives the first compressor, element 124, by the first shaft, element 134, therefore they are connected by the shaft); 
a motor (Element 211 – Paragraph 0021, Lines 1-5 – the motor/generator acts as a motor) connected to the first shaft (Paragraph 0021, Lines 1-5 – the motor, element 211, is connected to the first shaft, element 134) such that rotational energy generated by the motor is translated to the first shaft (Paragraph 0021, Lines 1-5 and 24-25 – the motor, element 211, provides torque or rotational energy to the first shaft, element 134); 
wherein the gas turbine engine includes a takeoff mode of operation, a top of climb mode of operation, and at least one additional mode of operation (Paragraph 0003 – the gas turbine engine has multiple modes of operation including cruise, takeoff, descent and transient operations which would include top of climb which is a transient between takeoff and cruise); 
a controller (Paragraph 0027, Lines 1-5 and 23-25 – the engine control is a controller) configured to control the mode of operation of the gas turbine engine (Paragraph 0027, Lines 1-5 and 23-25 – the engine controller controls the operation mode of the engine); and 
Paragraph 0003 – the at least one additional mode of operation includes cruise mode) and a flow rate through the gas turbine engine (Figure 1 – the flow through the engine denoted by the arrows has a flow rate).
Anghel does not explicitly disclose the second compressor is connected to the second turbine via a second shaft, and a flow rate through the gas turbine engine is configured to be controlled by a controller such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said cruise mode of operation.
However, Anghel teaches that the turbines rotate equipment in the engine via the shafts (Paragraph 0017, Lines 8-13) and that the compressor section may include multiple compressors (Paragraph 0016, Lines 1-2), and the maximum thrust output of the core is less than a thrust requirement in at least one of the takeoff mode of operations and the top of climb mode of operations (Paragraph 0003, Paragraph 0021, Lines 24-25 and Paragraph 0029, Lines 1-3 – it is well known in the art to configure/size the gas turbine engine to operate with peak efficiency during cruise; further the engine is sub-optimal, which is described as the engine is not delivering the commanded/required thrust, for operating modes other than cruise, which includes takeoff and climb; therefore since the engine requires mechanical input/torque from the motor/generator in times of sub-optimal operation, i.e. takeoff and top of climb, in order to meet the required thrust the maximum thrust of the engine and thus the core engine is less than the commanded thrust).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second compressor connected to the 
Anghel further teaches the geometry of the gas turbine is designed to have maximum efficiency in said cruise mode of operations (Paragraph 0003 – the engine is configured/physically sized and therefore has a geometry that is sized to be most efficient at during cruise, therefore the engine includes a cruise mode).
Anghel does not explicitly teach a flow rate through the gas turbine engine is configured to be controlled by a controller such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said cruise mode of operation, and wherein the maximum turbine inlet temperature corresponds to maximum thrust output of the core.
However, Gulen teaches that it is well known within the art that a gas turbine, which inherently operates under principles of the Brayton cycle, has an important parameter that controls efficiency is the turbine inlet temperature (Paragraph 0005, Lines 2-11) where the higher the inlet temperature the more efficient the engine.
Therefore it would have been obvious to one of ordinary skill in the art to operate the gas turbine engine of Anghel at peak efficiency by operating the engine at maximum turbine inlet temperature of said second turbine.
Anghel in view of Gulen do not explicitly teach a flow rate through the gas turbine engine is configured to be controlled by a controller such that a turbine inlet temperature of the second turbine is at a maximum while said engine is in said cruise mode of operation.
However, Fukuda teaches a gas turbine engine (Paragraph 0003) with a flow rate (Paragraph 0019, Lines 9-13 - the flow rate of the air extracted from the compressor is the flow rate of the gas turbine engine) is configured to be controlled by a controller (Paragraph 0019, Lines 9-13 and Paragraph 0051, Lines 13-18 - the ECU/controller, element 5, controls the flow rate of the air by controlling the valves) such that the turbine inlet temperature of the turbine is at a maximum (Paragraph 0051, Lines 13-18 and Paragraph 0081, Lines 1-5 - the controller controls the flow rates to operate the engine with the inlet temperature at a maximum temperature).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Anghel in view of Gulen to include a controller that controls a flow rate through the gas turbine engine such that the turbine inlet temperature of the turbine is at a maximum, as suggested and taught by Fukuda, at a peak efficient during cruise operation, which is taught by Anghel, in order to maintain the inlet temperature of the gas at the inlet of the turbine at a value near the maximum temperature while avoiding power surges in the compressor (Fukuda – Paragraph 0019, Lines 14-18).
Anghel in view of Gulen and Fukuda do not explicitly teach wherein the maximum turbine inlet temperature corresponds to maximum thrust output of the core.
However, McCombs teaches that maximum thrust is provided by a gas turbine engine when the turbine inlet temperature is at the maximum allowable limit (Column 3, Lines 48-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the engine to operate at maximum efficiency during cruise, as taught by Anghel, where the turbine inlet temperature is at a maximum, as taught by Gulen, and that maximum being the maximum inlet temperature for .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner in the Advisory Action mailed 25 September 2020.  

Rejection of Claims 1-9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
(2) Response to Argument
Regarding all the rejections under §103, Appellant argues that the rejections are improper due to an improper interpretation of the term “sub optimal operations” and the claimed structure would not have been obvious in light of the proposed combination of Anghel (U.S. Pre-grant Publication 2014/0245748), Gulen (U.S. Pre-grant Publication 2014/0331686) and McCombs (U.S. Patent No. 4,517,796). 

In response to Appellant’s Arguments, the Examiner notes the following:


The first concept is regarding thermodynamic/thermal efficiency as it applies to gas turbine engines.  It is well known in the art of gas turbines that in order to operate the gas turbine at optimal/peak efficiency the one must consider the highest possible temperature of the gas turbine, which as Gulen discusses in Paragraph 0005, is measured at the turbine inlet, for practical reasons.  Further, it is well known in the art of gas turbines that the in order to achieve optimum thermal efficiency this turbine inlet temperature is kept at the highest allowable temperature.  This concept is further documented by McCombs at Column 3, Lines 48-50.
The second concept is how thermodynamic/thermal efficiency applies to the thrust output of gas turbines in aircraft.  McCombs discusses, in Column 3, Lines 48-50, that the maximum thrust provided by the gas turbine engine occurs when the turbine inlet temperature is at its maximum allowable temperature, which also coincides with the gas turbine engine operating at optimum thermal efficiency. 
Therefore the two concepts in the area of thermodynamics, as discussed by both Gulen and McCombs, as they apply to aircraft gas turbine engines would show that one of ordinary skill in the art would recognize that when an aircraft gas turbine engine is operating at peak/optimum thermodynamic/thermal efficiency the gas turbine engine would also be 
Turning now to the Office Action mailed 10 June 2020, Anghel discusses an aircraft engine and further states in Paragraph 0003 and Paragraph 0013 that the aircraft engine is designed such that it is most efficient, and thus operate at peak/optimum efficiency, during “cruise” operations and operate in a “sub-optimal condition” during take-off, descent and other transient operations.  Further, in Paragraph 0029, Lines 1-4, Anghel links the term sub-optimal with the engine not delivering the required/commanded thrust.  Therefore in combination with the thermodynamic concepts as previously discussed the gas turbine engine of Angel provides maximum thrust during cruise and the gas turbine engine would not be able to provide the commanded thrust/thrust requirement necessary for take-off, descent and other transient operations, and thereby would be operating sub-optimally.  This further is evidenced by Anghel in Paragraph 0014, Lines 1-4 and Paragraph 0029, Lines 1-11 where the motor/generator is operated to provide power to the shaft/increase thrust of the gas turbine engine.  Further it is noted that at least the mode of operation of take-off requires thrust higher than that of the cruise mode of operation and as stated above the maximum thrust of the gas turbine engine is provided at cruise thus the maximum thrust output of the gas turbine engine would be less than the thrust requirement in at least take-off.  Further, Appellant argues that in the description provided in both paragraphs 0013 and 0029, the engine is at least sufficient to meet the thrust requirement of the top of climb mode or the takeoff mode but does not provide any specific recitation to support that conclusion. Therefore the interpretation of Anghel and more specifically Paragraphs 0013 and 0029 is proper. In conclusion, by incorporating the concepts 
The remaining rejections are not addressed separately and thus should stand or fall with the claim(s) from which they depend.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE ROBERT THOMAS/Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
Todd Manahan
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741       
                                                                                                                                                                                                 /KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.